DETAILED ACTION
Claims 33-55 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification-Objections
The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
See at least para. 143, 228, 243 and 250 for TWEEN. Also see para. 250 for INVITROGEN.
Note that TWEEN and INVITROGEN are merely examples and all improper uses of trademarks in the specification should be properly addressed.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the plasmid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Because claim 33 is not directed to any method steps requiring a plasmid, this claim will not be examined.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 35-38, 42, 47 and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield et al. (J. Clin. Microbiology, 2009-see attached form 892).
The claims are directed to (in part): a method for detecting a bacterium of interest in a sample, the method comprising the steps:
Infecting the at least one bacterium with a plurality of a parental bacteriophage genetically engineered to express a soluble protein during replication, wherein the soluble protein is luciferase protein; incubating the at least one infected bacterium until it is lysed to release progeny bacteriophage, wherein detection of the soluble protein indicates that the bacterium is present in the sample, and wherein the method detects as little as a single bacterium in the sample; see instant claim 33.
Schofield teaches a diagnostic bioluminescent phage for detection of Y. pestis; see whole document. See p. 3889, col. 2 which teaches infecting Y. pestis bacteria with A1122: luxAB phage and monitoring bioluminescence over time at temperatures of 28 and 37 degree Celsius; see instant claims 33 (in part), 36-38 and 50-51 as well as claim 47 for claimed temperatures. The author teaches that lysis occurs following incubation of the reporter phage with the cells for time periods longer than 90 minutes; see p. 3889, col. 2 and instant claim 33. The author teaches that the results were obtained with a multidetection reader which reads absorbance and fluorescence as a primary function and luminescence as a secondary function, and the technology exists for the detection from a single cell; see p. 3893, col. 1 and claim 33. Schofield also provides that the detection method does not require a preenrichment step for amplifying the target cells; see p. 3893, col. 1; see instant claims 35 and 42 (duplicate claims). Also see p. 3888, 
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 39, 40, 43-46, 48, 49 and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (J. Clin. Microbiology, 2009-see attached form 892) as applied to claims 33, 35-38, 42, 47 and 50-52 above, and further in view of Tanji et al. (J. of Biotechnology, 2004-see attached form 892), Klepp (US20050202487-see attached form 892) and .
As discussed above, Schofield teaches a method for detecting a bacterium of interest in a sample, the method comprising the steps:
infecting the at least one bacterium with a plurality of a parental bacteriophage genetically engineered to express a soluble protein during replication, wherein the soluble protein is luciferase protein; incubating the at least one infected bacterium until it is lysed to release progeny bacteriophage, wherein detection of the soluble protein indicates that the bacterium is present in the sample, and wherein the method detects as little as a single bacterium in the sample; see instant claim 33.
Schofield does not explicitly express (in part): wherein the soluble protein is driven by a viral capsid promoter, wherein the promoter is T4 Soc promoter (claim 34, in part, and claims 48 and 49); wherein the phage is a T4 phage and the bacterium is E. coli (claims 39, 40, 45 and 46); a kit specifically comprising a plurality of phages, a component for lysing an infected microorganism and a component for detecting the progeny phage (claims 43 and 44); a method step of isolating the bacterium from other components in the sample before infecting, comprising the bacterium binding to a binding agent, including antibody, or wherein isolating comprises concentrating the bacteria from a sample on a bacteriological filter (claims 52-55).
E. coli by a GFP-labeled T4 bacteriophage; see whole document, including title and abstract. Tanji describes phage T4 as one of the most well-characterized bacteriophages; see p. 12, col. 1. See p. 13, col. 1 for teaching that the modified T4 phage comprises GFP on the surface of the phage capsid as a fusion protein with the SOC protein. Also see p. 13, col. 1 for describing the construction of the plasmid encoding the genetically modified T4 phage wherein there is no stop codon for the gfp gene and p. 15, col. 1 for teaching that gfp is adjacent to soc; thus, the expression of the GFP is driven by the T4 Soc promoter. The author teaches that chloroform is an agent used to lyse cells in order to release phage; see p. 13, col. 2 and p. 14, col. 2. 
Klepp is cited for teaching methods and kits for the isolation of bacteria from biological samples via antibodies specific for eukaryotic cells; see abstract. The inventor teaches using a filtration step for in order to separate the antibody-bacteria complexes from the biological sample; see claim 7 of this application.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Schofield and use a genetically engineered T4 phage. One would have been motivated to do so for gain of detecting E. coli in a sample. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a stop codon for the gfp gene in the T4 phage construct taught by Tanji. One would have been motivated to do so in order for the GFP to be expressed as a free, soluble protein as opposed to a fusion protein.

 It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate the isolation method of using antibodies specific to a bacterium and a filter before infecting in the method taught by Schofield. One would have been motivated to do so in order to remove other contaminants and dilute the bacteria to an optimal concentration; this would allow for optimization of the signal to noise ratio in the detection assay. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, T4 phage is one of the most well-characterized phages, preparing a kit of the necessary components is ordinary practice, the use of antibodies and filtration of a bacteria is widely practiced, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 33-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9482668 (cited by the IDS) in view of Tanji et al. (J. of Biotechnology, 2004-see attached form 892). Both sets of claims are directed to a method or a kit for detecting a bacterium via a bacteriophage genetically engineered to express a soluble protein, including a luciferase, wherein the soluble protein is not a fusion protein. While the ‘668 patent does not describe a T4 phage, Tanji is cited for describing a T4 phage which specifically binds to an E. coli.
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648